89 Ill. App. 2d 100 (1967)
233 N.E.2d 95
Richard J. Daley, Mayor and Local Liquor Control Commissioner of the City of Chicago, Plaintiff-Appellant,
v.
Robert Johnson, Licensee, and the License Appeal Commission of the City of Chicago, A.L. Cronin, Chairman, Defendants-Appellees.
Gen. No. 52,064.
Illinois Appellate Court  First District, Second Division.
November 17, 1967. 
Raymond F. Simon, Corporation Counsel, of Chicago (Sydney R. Drebin, Marvin E. Aspen and Joseph N. Lascaro, Assistant Corporation Counsel, of counsel), for appellant.
Thomas J. Finnegan and Melvin D. Kanter, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment reversed and cause remanded with directions.
Not to be published in full.